142 F.3d 445
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Krishna REDDY, Plaintiff-Appellant,v.Redlands Community Hospital;  Karen Darnell;  Lynda Elliott;Janet Bevis;  Dawn Hyatt;  Vickie Chavez;  Dolores Mercado;Jan Merrill;  Linda Ramirez;  Joan Shea;  Esther Thiem;Michelle Colunga;  Mary Candelaria;  Jaya Appannagari;Patricia Small;  Allison Olafson;  Christie Niemann;Barbara Hirshmann;  Gregory Hartman;  Verdene Allen;  MikeCarter;  Gary Cottongim, Defendants-Appellees.
No. 97-55541.D.C. No. CV-95-00453-RT.
United States Court of Appeals,Ninth Circuit.
Submitted April 20, 1998**.Decided April 22, 1998.

Appeal from the United States District Court for the Central District of California Robert J. Timlin, District Judge, Presiding.
Before BRUNETTI, RYMER, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM*


2
Krishna Reddy appeals pro se the district court's dismissal pursuant to the Younger abstention doctrine of her action alleging violations of her civil rights and numerous state law claims.  We have jurisdiction under 28 U.S.C. § 1291.  We review de novo the district court's dismissal of Reddy's claims pursuant to Fed.R.Civ.P. 12(b)(6), see Cohen v. Stratosphere Corp., 115 F.3d 695, 700 (9th Cir.1997), and we affirm.


3
We may affirm dismissals for failure to state a claim on any basis fairly supported by the record.  See Kimes v. Stone, 84 F.3d 1121, 1126 (9th Cir.1996).  Res judicata "bars all grounds for recovery which could have been asserted, whether they were or not, in a prior suit between the same parties ... on the same cause of action."  C.D. Anderson and Co., Inc. v. Lemos, 832 F.2d 1097, 1100 (9th Cir.1987) (internal quotations omitted).


4
Because Reddy brought a virtually identical suit, seeking nearly identical relief in a previous action, the instant action is barred by res judicata.  See Costantini v. Trans World Airlines, 681 F.2d 1199, 1201-02 (9th Cir.1982).


5
Reddy's contention that the district court abused its discretion by denying her motion for reconsideration lacks merit.  See Fireman's Fund Ins. Co. v. Alaskan Pride Partnership, 106 F.3d 1465, 1470-71 (9th Cir.1997);  see also Fed.R.Civ.P. 83 (permitting local rules).


6
We have considered the remainder of Appellant's contentions on appeal and we reject them as without merit.

AFFIRMED.1


**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 Appellant's uncontested request for judicial notice of various documents from other related actions is granted.  Appellee's contested request for judicial notice of various documents from other related actions is granted.  Appellant's request for costs is denied